                          UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF FLORIDA

                         CASE NO. 19-24193-CIV-O’SULLIVAN
                                [CONSENT CASE]

ELIZABETH LUGO and
MARILY LUGO,

       Plaintiffs,

v.

P.S.J., INC. d/b/a LUCKY MEATS II,
HUGO RAMIREZ and ISIDRO PEREZ,

       Defendants.
                                       /

                ORDER APPROVING SETTLEMENT AGREEMENT AND
                      DISMISSING CASE WITH PREJUDICE

       THIS MATTER came before the Court following a settlement conference before

the undersigned and the Court having conducted a hearing concerning the settlement.

Counsel for the parties have advised the Court that the defendants remitted full

payments due under the settlement to the plaintiffs and their counsel and that the

plaintiffs received their respective payments from the Department of Labor.

       THE COURT has heard from counsel and considered the terms of the settlement

agreement, the pertinent portions of the record, and is otherwise fully advised in the

premises.

       This case involves claims for unpaid overtime compensation under the Fair Labor

Standards Act, 29 U.S.C. §201, et seq. ("FLSA"). In reviewing a settlement of an FLSA

private claim, a court must "scrutiniz[e] the settlement for fairness," and determine that

the settlement is a "fair and reasonable resolution of a bona fide dispute over FLSA
provisions." Lynn Food Stores v. United States, 679 F.2d 1350, 1352-53 (11th Cir.

1982). A settlement entered into in an adversarial context where both sides are

represented by counsel throughout litigation "is more likely to reflect a reasonable

compromise of disputed issues." Id. The district court may approve the settlement in

order to promote the policy of encouraging settlement of litigation. Id. at 1354.

       In this case, there is a bona fide factual dispute over the number of hours, if any,

for which the plaintiff was not properly compensated. The terms of the settlement were

announced on the record in open Court. The Court has reviewed the terms of the

settlement agreement including the amount to be received by the plaintiff and the

attorney’s fees and costs to be received by counsel and finds that the compromise

reached by the parties is a fair and reasonable resolution of the parties' bona fide

disputes. Accordingly, it is

       ORDERED AND ADJUDGED that the parties' settlement agreement (including

attorney’s fees and costs) is hereby APPROVED. It is further

       ORDERED AND ADJUDGE that this case is dismissed with prejudice.

       THE CLERK OF THE COURT SHALL MARK THIS CASE AS CLOSED.

       DONE AND ORDERED in Chambers at Miami, Florida, this 24th day of

March, 2020.




                                   JOHN J. O'SULLIVAN
                                   CHIEF UNITED STATES MAGISTRATE JUDGE




                                            2
